           Case 5:20-cv-00530-D Document 37 Filed 12/08/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

RAMALLE MEADOWS,                           )
                                           )
        Plaintiff,                         )
                                           )
v.                                         )      Case No. CIV-20-530-D
                                           )
THE CITY OF THE VILLAGE,                   )
OKLAHOMA, et al.,                          )
                                           )
       Defendants.                         )


                                        ORDER

       Before the Court is Defendants’ Motion to Strike Plaintiff’s Joint Status Report

[Doc. No. 32], based on alleged violations of Fed. R. Civ. P. 11 and LCvR16.1.

Specifically, Defendants assert that Plaintiff, who appears pro se, filed a false Joint Status

Report and Discovery Plan for the initial scheduling conference that was to be held on

October 30, 2020. See Docket [Doc. No. 28]. Defendants present evidence to show that

the document filed by Plaintiff was not jointly prepared and signed, as required by

LCvR16.1(a)(2), but that Plaintiff’s filing instead contains stipulations to which

Defendants had not agreed, omits statements of Defendants’ position and contentions, and

contains a false electronic signature of Defendants’ attorney under the ECF Policies &

Procedures Manual § II.C.2 in that Plaintiff purported to sign the attorney’s name with his

permission when the attorney had not approved the filing. For relief, Defendants ask that

the Court strike the false Joint Status Report and Discovery Plan [Doc. No. 31] from the

case record and impose an appropriate sanction, either an order dismissing the case or
            Case 5:20-cv-00530-D Document 37 Filed 12/08/20 Page 2 of 4




requiring Plaintiff to pay Defendants’ reasonable costs and attorney fees incurred in

making the Motion. See Defs.’ Mot. at 5.

         Plaintiff has timely responded [Doc. No. 34] in opposition to the Motion. Plaintiff

does not deny that he altered the initial draft of a Joint Status Report and Discovery Plan

that Defendants’ attorney had prepared for him, that he drafted portions of the document

in a way that falsely presented his contentions as undisputed and falsely stated stipulations

of facts to which Defendants had not agreed, and that he falsely attached an electronic

signature of Defendants’ attorney without the attorney’s permission. Plaintiff instead

makes a disingenuous argument that he understood an email message from Defendants’

attorney to say that Plaintiff could write whatever he wanted in the Joint Status Report and

Discovery Plan, and that he believed Defendants had approved whatever he chose to file.

See Pl.’s Resp. Br. at 2-3, 6. Plaintiff also resists the imposition of sanctions under Rule 11

with arguments that his factual contentions in the case are supported by evidence and his

legal contentions are supported by existing law.

         In reply, Defendants point out that Plaintiff misrepresents the content of counsel’s

email and ignores express statements in the email that counsel would need to approve any

joint language in the report before it was filed. See Defs.’ Reply Br. [Doc. No. 35] at 3. 1

Defendants assert that Plaintiff’s filing violated Rule 11(b)(1) because it was presented for




     1
         Defendants also add a new argument that Plaintiff’s Response itself violates Rule 11
because it contains a false representation that Defendants approved the false Joint Status Report
and Discovery Plan. Id. at 4. As discussed below, this argument is not procedurally proper under
Rule 11 and, thus, is not considered.

                                               2
             Case 5:20-cv-00530-D Document 37 Filed 12/08/20 Page 3 of 4




an improper purpose and needlessly increased Defendants’ costs in defending the litigation

to the extent they were forced to file the Motion. See id. at 4; see also Defs.’ Mot. at 5.

         Upon consideration, the Court finds that the Motion should be granted in part and

denied in part. First, there is no question the Joint Status Report and Discovery Plan filed

by Plaintiff does not comply with LCvR16.1(a)(2) in that it was not jointly prepared and

signed by all parties. Therefore, it will be stricken from the case record. When the case is

reset for a Rule 16(b) scheduling conference, the parties will be directed to prepare, sign

jointly, and file a new Joint Status Report and Discovery Plan in the proper form.

         Second, the Court is deeply concerned by Plaintiff’s conduct and his apparent lack

of concern for his responsibilities as a litigant. Regardless of his pro se status, Plaintiff

must recognize that signing and filing a paper carries an implied certification under

Rule 11. His Joint Status Report and Discovery Plan contained false factual contentions

that certain matters were undisputed, that certain stipulations had been reached, and that it

had been approved by Defendants’ counsel. Nevertheless, Rule 11 sanctions cannot be

imposed because Defendants did not comply with the “safe harbor” provision of

Rule 11(c). See Roth v. Green, 466 F.3d 1179, 1192 (10th Cir. 2006) (movant for Rule 11

sanction must satisfy requirements of subsection (c)(1)(A), now (c)(2)). 2 Here, Defendants



     2
          Rule 11(c)(2) provides in pertinent part:

         A motion for sanctions under this rule shall be made separately from other motions
         or requests and shall describe the specific conduct alleged to violate subdivision
         (b). It shall be served as provided in Rule 5, but shall not be filed with or presented
         to the court unless, within 21 days after service of the motion (or such other period
         as the court may prescribe), the challenged paper, claim, defense, contention,
         allegation, or denial is not withdrawn or appropriately corrected.

                                                   3
           Case 5:20-cv-00530-D Document 37 Filed 12/08/20 Page 4 of 4




did not make a separate motion for sanctions but combined it with a motion to strike, and

did not serve the motion on Plaintiff before filing so that he had opportunity to withdraw

or otherwise correct the challenged paper. Therefore, this part of Defendants’ Motion must

be denied. The Court again cautions Plaintiff, however, “to educate himself about the

Federal Rules of Civil Procedure and the Local Civil Rules, and to comply with them in

the future.” See 10/14/20 Order [Doc. No. 30] at 3. Any future, similar conduct will not

be tolerated by the Court.

       IT IS THEREFORE ORDERED that Defendants’ Motion to Strike Plaintiff’s Joint

Status Report [Doc. No. 32] is GRANTED in part and DENIED in part, as set forth herein.

The Joint Status Report and Discovery Plan [Doc. No. 31] is STRICKEN from the case

record, but no sanction for its filing is imposed.

       IT IS SO ORDERED this 8th day of December, 2020.




                                              4
